Citation Nr: 1403240	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-37 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for cervical degenerative disc disease, decreased to 20 percent from November 1, 2009 to December 1, 2013.

2.  Entitlement to restoration of a 20 percent rating for cervical degenerative disc disease, decreased to 10 percent from December 1, 2013.

3. Entitlement to a rating in excess of 30 percent for cervical degenerative disc disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1977 to June 1995.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  No new records pertinent to this appeal were found therein.

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In addition to the above-captioned claims, the Veteran also perfected an appeal of the issue of entitlement to service connection for erectile dysfunction.  In May 2013, he withdrew this claim from appeal.  As such, the issue will not be addressed by the Board.  38 C.F.R. § 20.204.

The Board notes that the Veteran initially filed a claim for an increased rating for his cervical spine disability in 2004, and perfected an appeal for this claim, among others, with the timely filing of a VA Form 9 in December 2006.  However, in October 2008 he withdrew this appeal in its entirety.  38 C.F.R. § 20.204.

In January 2009, he filed the present claim for an increased rating for his cervical spine disability.  The RO issued a rating decision in April 2009 proposing a rating reduction, which was implemented in July 2009.  The Board finds that correspondence from the Veteran filed in September 2009 and October 2009 indicate disagreement with the reduction, as well as disagreement with the RO's failure to increase his rating as he continued to assert the condition had worsened.  While the appeal has been developed as a rating restoration claim, the Board finds the underlying claim for increased rating to be part and parcel of the appeal, and it has thus been included above.  The underlying increased rating claim arguably was implicitly denied by the RO.  See Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010); Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009)).  Moreover, the Board finds this interpretation of the appeal to be of the greatest benefit to the Veteran, and most consistent with his intentions. 

In December 2008, the Veteran raised claims for service connection for a lumbar spine disability, bilateral knee disability, and bilateral foot and ankle disability, as well as a claim for higher rating for service-connected hypertension.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The  issue of entitlement to a rating in excess of 30 percent for cervical degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical degenerative disc disease was rated 30 percent disabling for less than five years when the RO, in an April 2009 rating decision, proposed to reduce the rating to 20 percent.  The rating reduction was implemented in a July 2009 decision, effective November 1, 2009.

2.  At the time of the July 2009 rating decision which reduced the rating for the Veteran's cervical degenerative disc disease, the evidence did not show improvement without medicaiton in the service-connected disability.

3.  The Veteran's service-connected cervical degenerative disc disease was rated 20 percent disabling for less than five years when the RO, in a March 2013 rating decision, proposed to reduce the rating to 10 percent.  The rating reduction was implemented in a September 2013 decision, effective December 1, 2013.

4.  At the time of the September 2013 rating decision which reduced the rating for the Veteran's cervical degenerative disc disease, the evidence did not show improvement without medication in the service-connected disability.


CONCLUSIONS OF LAW

1.  A 30 percent evaluation for cervical osteoarthritis from November 1, 2009 to December 1, 2013 is restored. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5243 (2013).

2.  A 30 percent evaluation for cervical osteoarthritis since December 1, 2013 is restored. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

To the extent that the action taken herein is favorable to the Veteran, a full discussion of compliance with VA's duty to notify and assist is not required.

Law and Regulation

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

In Brown v. Brown, 5 Vet. App. 413 (1993), the Court interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.

The Court additionally held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993).  

38 C.F.R. § 3.344(c), applicable to ratings such as these, in effect for less than 5 years, requires improvement before an evaluation is reduced.  Implicit in the regulations is that any improvement must be of such a nature as to warrant a change in the evaluation.  38 C.F.R. § 3.105(e) contains procedures that the RO must follow when reducing a rating, including issuance of a proposed reduction in rating and an opportunity for presentation of additional evidence.


Factual Background

Historically, the Veteran was granted service connection for cervical degenerative disc disease in a November 1995 rating decision.  He was assigned a 10 percent rating, effective July 1, 1995.  

The 10 percent rating was continued in a January 2005 rating decision, which the Veteran appealed.  

In November 2007, a VA examination was scheduled.  On examination, the Veteran complained of chronic neck pain.  He treated the disability with Tylenol alone on a general basis.  During a flare-up he used Darvocet and Flexeril.  There was no effect of the condition on activities of daily living.  Flexion was to 15 degrees, extension was to 20 degrees, bilateral lateral flexion was to 10 degrees, and bilateral rotation was to 10 degrees.

In January 2008, the Veteran's rating was increased to 30 percent, based on results of the November 2007 VA examination.  In February 2008 and October 2008 correspondence, the Veteran withdrew his pending appeal for an increased rating.

In December 2008, another VA examination was scheduled.  On examination, the Veteran complained of moderate, aching pain of 3-7 days duration per week.  He had been prescribed Gabapentin, 300 mg. 3 times per day, Acetamenophen, 500 mg. 3 times per day, and Darvocet and Carisprodol as needed.  There was no tenderness of the cervical sacrospinalis.  Flexion was to 27 degrees, extension was to 12 degrees, left lateral flexion was to 15 degrees, left lateral rotation was to 33 degrees, right lateral flexion was to 18 degrees, and right lateral rotation was to 22 degrees.  There was objective evidence of pain on motion.  There was no additional loss of motion on repetition.  The disability had an effect on daily activities, including chores, exercise, sports, and recreation.

The Veteran filed the claim for an increased rating in January 2009.   In April 2009, the RO proposed to reduce the rating to 20 percent.  

In June 2009, the Veteran testified before the RO concerning the proposed reduction and the worsening of his condition.  He testified that he had been employed as a physical therapist for 31 years and was familiar with his condition from a medical perspective, in addition to a personal one.  Hearing Transcript, p. 1-2.  He testified that the disability was worsening, and involved radiculopathy and muscle spasms, and was interfering with the performance of his job.  Id.

In July 2009, the rating reduction was implemented, effective November 1, 2009.  In that decision, the RO reduced the rating from 30 percent to 20 percent based on the December 2008 VA examination report.  

In January 2013, another VA examination was scheduled.  On examination, the Veteran reported constant pain to the cervical spine.  His treatment included 3 epidural injections per year.  He has been prescribed Vicodin, Flexeril, and Gabapentin, and was using a TENS unit.   Flexion was to 35 degrees, extension was to 35 degrees, bilateral lateral flexion was to 35 degrees, and bilateral lateral rotation was to 65 degrees.  The Veteran displayed additional loss of motion on repetition.  There was localized tenderness or pain to palpation of the cervical spine.  In addition to degenerative disc disease, the Veteran was diagnosed with intervertebral disc syndrome and bilateral upper extremity radiculopathy.

In March 2013, the RO assigned separate ratings for the neurological components of the Veteran's cervical spine disability, and proposed to again reduce the rating to 10 percent.  The rating reduction was implemented in a September 2013 decision, effective December 1, 2013, based on the VA examination report of January 2013.  

Analysis

Applying the facts of this case to the criteria discussed above, the Board finds the evidence before the RO at the time of the July 2009 and September 2013 rating reductions did not indicate overall improvement in the appellant's service-connected cervical spine disability as of November 1, 2009, and December 1, 2013, respectively.  

Moreover, in comparing the November 2007 VA examination report, which founded the award of the 30 percent rating, with the December 2008 report, which founded the reduction to 20 percent, the Board notes that aspects of the report indicate actual worsening of the condition.  For example, the December 2008 examiner found that the condition did have an effect on activities of daily living, contrary to the 2007 findings.  The medications needed to treat the condition had increased, as he had been prescribed Gabapentin in addition to over the counter medication.  His measurement in extension was decreased as compared with the 2007 measurement.  Finally, and the examiner did find objective evidence of pain on motion as compared with the 2007 findings.  The Veteran's competent and credible June 2009 hearing testimony similarly depicted worsening symptoms.

Comparing the December 2008 VA examination report, which founded the 20 percent rating, with the January 2013 report, which founded the reduction to 10 percent, also indicates areas of actual worsening.  For example, the Veteran's prescribed treatment had again increased, as he was being treated with 3 prescription medications, a TENS unit, and epidural injections for the disability.  He reported constant pain from the condition, as opposed with intermittent pain.  Localized objective tenderness was found, as compared with the 2008 findings.  There was additional loss of motion on repetition, as compared with the 2008 findings.  Finally, the overall diagnosis was amended to include bilateral cervical radiculopathy and intervertebral disc syndrome compared to the diagnosis in 2008.  

Given the above evidence, it cannot be stated with any certainty that there has been actual improvement of the Veteran's cervical degenerative disc disease since the time the 30 percent rating was established.  Here, there is every indication that there was improvement in the critical range of motion from 15 to 27 degrees and then to 35 degrees.  However, this evidence must be tempered by the Court's holding in Jones.  Here, the more recent examinations were conducted with the use of medication and an increased use of medication.  If Jones prohibits consideration in the assignment of a rating, it naturally follows that an increase in medication cannot be the basis of a reduction.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  The rating for the first phase (November 1, 2009 to December 1, 2013) is restored to 30 percent.  Thus, restoring the rating for the second phase (December 1, 2013 onward), also yields a rating of 30 percent.   



ORDER

Restoration of a 30 percent rating for cervical degenerative disc disease from November 1, 2009 to December 1, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.

Restoration of a 30 percent rating for cervical degenerative disc disease since December 1, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In May 2013, the Veteran stated that his cervical spine disability has worsened since last examined in January 2013.  In July 2013, he contended he has suffered from incapacitating episodes resulting in missed work as prescribed by his physician, a symptom not present on examination in January 2013.  The present severity of the Veteran's service-connected disabilities should be ascertained.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO should have the Veteran scheduled for a VA examination in order to determine the current severity of his cervical spine disability.  The examiner is to be provided access to the claims folder and Virtual VA.  

2.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the completion of any action deemed appropriate, the claim remaining on appeal should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


